 


109 HR 4474 IH: Minority-Owned Venture Empowerment Act of 2005
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4474 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. Barrow (for himself, Ms. Velázquez, Ms. Moore of Wisconsin, Ms. Eddie Bernice Johnson of Texas, Mr. Davis of Alabama, Mr. Clay, Mr. Scott of Georgia, Mrs. Christensen, Mrs. Jones of Ohio, Mr. Owens, Mr. Grijalva, Ms. Bordallo, Mr. Towns, Mr. Wynn, Ms. Kilpatrick of Michigan, Mr. Meeks of New York, Mr. Conyers, Ms. Millender-McDonald, Mr. Case, Mr. Davis of Illinois, Ms. Corrine Brown of Florida, Ms. Jackson-Lee of Texas, Mr. Ford, Mr. Cummings, Mr. Lewis of Georgia, Mr. Al Green of Texas, Mr. Butterfield, Mr. Udall of New Mexico, Ms. Lee, Ms. Bean, Mr. Michaud, Mr. Lipinski, Ms. McKinney, and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To enhance the section 8(a) program of the Small Business Act. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Minority-Owned Venture Empowerment Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Title I—Pre-8(a) Phase 
Sec. 101. Purpose 
Sec. 102. Technical assistance program 
Title II—Modifications to 8(a) Program 
Sec. 201. Purpose 
Sec. 202. Administration of section 8(a) program 
Title III—Post-8(a) Assistance 
Sec. 1. Purpose 
Sec. 2. Retention of status after completion of 8(a) program 
Sec. 3. Restricted competition for small businesses owned and controlled by socially and economically disadvantaged individuals  
2.FindingsCongress finds the following: 
(1)Minority-owned businesses play a vital role in shaping the Nation’s economy, having an impact in communities across the country, generating $700,000,000 in revenue, and employing nearly 5,000,000 people. 
(2)Businesses owned by minorities have a rapid growth rate, as much as 8.5 percent annually, which is three times higher than the average for United States firms, and minority owned firms represent 15 percent of all United States businesses. 
(3)Despite the phenomenal growth of minority entrepreneurship, it lags behind mainstream businesses, facing numerous barriers and obstacles. 
(4)While the purchasing power of the Federal Government is an effective way to expand entrepreneurship, minority business owners continue to have limited opportunities to break into the Federal marketplace, largely due to several factors including a lack of credit, denial of contracts, and unequal treatment by large contractors. 
(5)The section 8(a) program of the Small Business Administration acts as an important catalyst for helping minority entrepreneurs overcome these barriers and aiding in their overall growth and development. 
(6)From its inception, the program has been responsible for the growth of more than 20,000 companies in every State across the Nation, including the District of Columbia, Puerto Rico and the Virgin Islands, which have received over $100 billion in government contracts and are currently employing more than 200,000 people. 
(7)In the nearly 20 years since the last comprehensive modernization of the 8(a) program, the Federal marketplace has changed significantly. 
(8)The changes in the buying strategies of Federal agencies have cost minority entrepreneurs billions of dollars in lost contracting opportunities, and last year alone the section 8(a) program suffered a record loss of $2,400,000,000, a drop of one-fifth in the program level leaving a significant number of minority business owners locked out of the Federal marketplace. 
(9)The section 8(a) program, which bridges the entrepreneurial divide, is important to minority business development, and to operate at its fullest potential, it must be supported by agency heads, modernized by Congress on a regular basis, and adequately funded. 
IPre-8(a) Phase 
101.PurposeThe purpose of this title is as follows: 
(1)To establish a developmental training initiative to provide small business concerns with the technical assistance necessary to navigate the Federal marketplace. 
(2)To ensure that owners of small business concerns are adequately prepared to perform contracts upon entrance into the Federal marketplace. 
102.Technical assistance program 
(a)EstablishmentThe Administrator of the Small Business Administration shall establish a program to be know as the Pre-8(a) Program (in this section referred to as the Program) to provide technical assistance to small business concerns with respect to the receipt and performance of Federal procurement contracts. 
(b)Eligibility 
(1)Ownership and net worthTo be eligible to participate in the Program under this section, a small business concern shall— 
(A)be owned and controlled by one or more socially and economically disadvantaged individual; and 
(B)have a net worth that does not exceed the maximum level specified pursuant to subsection (g). 
(2)ApplicationTo participate in the Program under this section, a small business concern shall submit an application describing the ownership, control, and social and economic disadvantage of the small business concern. 
(3)Nonapplicability of other factorsIn approving a small business concern for participation in the Program, the Administrator shall not consider the following factors: 
(A)The length of time for which the small business concern has been in business in its primary industry classification. 
(B)The prospects for success of the small business concern in competing in the private sector. 
(C)The access to credit and capital of the small business concern. 
(D)The technical and managerial experience of the managers of the small business concern. 
(E)The operating history of the small business concern. 
(F)The demonstrated technical knowledge of the small business concern. 
(G)The record of performance on Federal and private sector contracts of the small business concern. 
(H)The financial history of the small business concern. 
(I)Any outside employment of the owner of the small business concern. 
(c)Needs assessment 
(1)Assessment requiredNot less than once every two years, the Administrator shall conduct a needs assessment of each small business concern participating in the Program under this section. Such needs assessment shall include the following: 
(A)An assessment of the training and skills of the owner of the small business concern (including business management training, marketing, accounting, bookkeeping, and Federal contracting). 
(B)A determination of the likelihood that the small business concern will receive Federal prime contracts in its primary industry or in associated industry areas through technical assistance and development provided through the Program. 
(2)Termination of participationIf the Administrator determines, pursuant to a needs assessment, that a participating small business concern is not making progress toward financial soundness and participation in Federal contracts, the Administrator may terminate the participation of the small business concern in the Program.  
(d)Noneligibility for sole source or competitive contractsA small business concern participating in the Program shall not be eligible to be awarded a Federal contract awarded using procedures other than competitive procedures or a contract awarded using competitive procedures under section 8(a) of the Small Business Act (15 U.S.C. 637(a)). 
(e)Agreement for facilitation of trainingIn order to facilitate the provision of technical assistance under the Program, the Administrator shall enter into an agreement with the Secretary of Defense regarding the use of Procurement Technical Assistance Centers. The Administrator may enter into such other agreements with other providers of technical assistance as the Administrator finds appropriate. 
(f)Completion of Program participationA small business concern shall have completed the Program if the Administrator determines that it is financially sound and has successfully performed a Federal contract. 
(g)Net worth requirements 
(1)Establishment of maximum levelsNot later than 180 days, the Administrator shall establish, for each industry classification, a maximum level of net worth for a small business entering the Program. In establishing such maximum levels, the Administrator shall take into consideration the capital needs of each industry. 
(2)Treatment of real estateIn determining the net worth of a small business concern for purposes of this subsection, the Administrator shall not include the value of any real estate owned by the owner of the small business concern. 
(3)Transitional ruleUntil the Administrator establishes maximum net worth levels pursuant to paragraph (1), the maximum net worth of a small business eligible to enter the Program shall not exceed $750,000.  
IIModifications to 8(a) Program 
201.PurposeThe purpose of this title is as follows: 
(1)to ensure that the section 8(a) program of the Small Business Act continues as an effective developmental business tool that aids in the further growth of minority entrepreneurs. 
(2)To enhance the section 8(a) program to accurately reflect the dynamics of the modern procurement system so as to better equip minority small businesses to obtain contracts. 
202.Administration of section 8(a) program 
(a)Modifications to 8(a) programNotwithstanding any provision of the Small Business Act (15 U.S.C. 631 et seq.), the Administrator shall administer the program under section 8(a) of such Act with the following modifications: 
(1)Program participation requirement 
(A)RequirementNo small business concern shall be eligible to participate in the program under section 8(a) of the Small Business Act (15 U.S.C. 637(a)) before completing the Program established under section 2 
(B)Waiver of participation requirementThe requirement under subparagraph (A) may be waived if the Administrator determines that a small business concern is financially sound and has successfully completed a Federal contract. 
(2)Limitation on aggregate value of contractsThe aggregate value of the contracts a participant in the program under such section may enter into shall not exceed $100,000,000. 
(3)Economic disadvantage 
(A)Deadline for determination of maximum levels of net worthNot later than 180 days after the date of the enactment of this Act, the Administrator shall establish, for each industry classification, a maximum level of net worth for an economically disadvantaged individual. In establishing such maximum levels, the Administrator shall take into consideration the capital needs of each industry. 
(B)Determination for term of programFor the purpose of this section, an individual who has been determined by the Administrator to be economically disadvantaged at the time of program entry shall be deemed to be economically disadvantaged for the term of the program. 
(C)Personal net worthIn determining personal net worth for the purpose of program entry, the Administrator shall exclude from such determination the following: 
(i)The value of any investment of a disadvantaged owner have in the small business concern, except that such value shall be taken into account under this paragraph when comparing such concerns to other concerns in the same business area that are owned by other than socially disadvantaged persons. 
(ii)The equity of a disadvantaged owner in a primary personal residence. 
(D)Maximum net worthThe Administrator shall not establish a maximum net worth that prohibits program entry of less than $750,000. 
(b)Modifications to developmental phase 
(1)Eligibility for restricted competition contractsA small business concern participating in the developmental phase of such program, shall be eligible to enter into a contract awarded using procedures other than competitive procedures that— 
(A)is assigned an industrial classification code for manufacturing and is valued at not more than $10,000,000; or 
(B)is assigned an industrial classification code other than a code for manufacturing and is valued at not more than $6,000,0000.  
(2)Duration of phaseA small business concern participating in such program shall complete the developmental phase of the program in six years. 
(c)Modifications to transitional phase 
(1)Reduction of sole source contractsIn each year of the transitional phase, a small business concern participating in such program shall— 
(A)reduce by 25 percent the aggregate value of the contracts it performs that are awarded using procedures other than competitive procedures; and 
(B)increase the aggregate value of the contracts (awarded under this section or otherwise) it performs that are awarded using competitive procedures. 
(2)Eligibility for restricted competition contractsA small business concern participating in the transitional phase of such program, shall be eligible to enter into a contract awarded using procedures other than competitive procedures that— 
(A)is assigned an industrial classification code for manufacturing and is valued at not more than $10,000,000; or 
(B)is assigned an industrial classification code other than a code for manufacturing and is valued at not more than $6,000,0000. 
(d)Effective date for modifications to the 8(a) program 
(1)In generalThis Act shall apply with respect to small business concerns that apply to the program under section 8(a) of the Small Business Act after the date of the enactment of this Act. 
(2)Transitional ruleA small business concern participating in the program under section 8(a) of the Small Business Act (15 U.S.C. 637(a)) may participate for not more than ten years.   
IIIPost-8(a) Assistance 
1.PurposeThe purpose of this title is as follows: 
(1)To provide a restricted contracting competition program limited to small business concerns that have successfully graduated from the section 8(a) program and certified small disadvantaged businesses.  
(2)To enable 8(a) program graduates to utilize the expertise they have developed during the program. 
(3)To increase minority business representation in the Federal marketplace.  
2.Retention of status after completion of 8(a) programA small business concern that successfully completes the program under section 8(a) of the Small Business Act (15 U.S.C. 637(a)) shall be considered a small disadvantaged business for purposes of Government contracting unless the ownership or control of the small business concern changes. 
3.Restricted competition for small businesses owned and controlled by socially and economically disadvantaged individuals 
(a)Authority to restrict competitionSection 8 of the Small Business Act (15 U.S.C. 637(a)) is amended by adding at the end the following new subsection: 
 
(o)Restricted competition for small businesses owned and controlled by socially and economically disadvantaged individuals 
(1)Authority to restrict competitionIn accordance with this subsection, a contracting officer may restrict competition for any contract for the procurement of goods or services by the Federal Government to small business concerns owned and controlled by socially and economically disadvantaged individuals, if—  
(A)each of the concerns is not less than 51 percent owned by one or more socially and economically disadvantaged individuals (and such ownership is determined without regard to any community property law); 
(B)the contracting officer has a reasonable expectation that two or more small business concerns owned and controlled by socially and economically disadvantaged individuals will submit offers for the contract; 
(C)the contract is for the procurement of goods or services with respect to an industry identified by the Secretary of Commerce as underrepresented by small business concerns owned and controlled by socially and economically disadvantaged individuals; 
(D)the anticipated award price of the contract (including options) does not exceed— 
(i)$10,000,000, in the case of a contract assigned an industrial classification code for manufacturing; or 
(ii)$6,000,000, in the case of all other contracts; 
(E)in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price; and 
(F)each of the concerns—  
(i)is certified by a Federal agency, a State government, or a national certifying entity approved by the Administrator, as a small business concern owned and controlled by socially and economically disadvantaged individuals; or 
(ii)certifies to the contracting officer that it is a small business concern owned and controlled by socially and economically disadvantaged individuals and provides adequate documentation, in accordance with standards established by the Administration, to support such certification. 
(2)Enforcement; penalties 
(A)Verification of eligibilityIn carrying out this subsection, the Administrator shall establish procedures relating to— 
(i)the filing, investigation, and disposition by the Administration of any challenge to the eligibility of a small business concern to receive assistance under this subsection (including a challenge, filed by an interested party, relating to the veracity of a certification made or information provided to the Administration by a small business concern under paragraph (1)(F)); and 
(ii)verification by the Administrator of the accuracy of any certification made or information provided to the Administration by a small business concern under paragraph (1)(F). 
(B)ExaminationsThe procedures established under subparagraph (A) may provide for program examinations (including random program examinations) by the Administrator of any small business concern making a certification or providing information to the Administrator under paragraph (1)(F). 
(C)PenaltiesIn addition to the penalties described in section 16(d), any small business concern that is determined by the Administrator to have misrepresented the status of that concern as a small business concern owned and controlled by socially and economically disadvantaged individuals for purposes of this subsection, shall be subject to— 
(i)section 1001 of title 18, United States Code; and 
(ii)sections 3729 through 3733 of title 31, United States Code. 
(3)Provision of dataUpon the request of the Administrator, the head of any Federal department or agency shall promptly provide to the Administrator such information as the Administrator determines to be necessary to carry out this subsection. 
(4)DefinitionsIn this subsection, the following definitions apply: 
(A)Contracting officerThe term contracting officer has the meaning given such term in section 27(f)(5) of the Office of Federal Procurement Policy Act (41 U.S.C. 423(f)(5)). 
(B)Small business concern owned and controlled by socially and economically disadvantaged individualsThe term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given such term under subsection (d)(3)(C).  . 
(b)Effective dateThe amendments made by this section shall apply with respect to a contracts announced after the date of the enactment of this Act. 
 
